DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on August 10, 2018.  Claims 1-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 26-32, drawn to a guide system, classified in A61 90/11.
II. Claim 21-25, drawn to a method of guiding an elongated member, classified in A61B 34/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using (i.e. the system may be used with an imaging system other than MRI or without an imaging system).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jack Cook on December 21, 2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20 and 26-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakab et al. (US 2020/0078130, hereinafter Jakab).
Concerning claim 1, the Jakab et al. prior art reference teaches a guide system for guiding an interventional medical instrument toward a region of interest along a predetermined trajectory path (Figure 1), the guide system comprising: a base configured to be attached to a subject proximate to the region of interest (Figure 1; 1), an adjustment ring (Figure 1; 4) configured to be selectively fixed to one of a plurality of incremental rotational orientations relative to the base (Figure 3; adjustment ring 4 rotates relative to the base via the rotation of rotation body 2 relative to the base around axis E); and a plurality of guide blocks (Figure 1; teeth 14 of rotational body 2), each guide block configured to be selectively fixed in one of a plurality of incremental rotational orientations with respect to the adjustment ring (Figure 1; rotational body 2 may be selectively rotated, and therein selectively fixed, relative to the adjustment ring, in a plurality of rotational orientations, which may be incremental [¶ 0035]) and including a central axis (Figure 3; E) and a guide hole (Figure 3; 15) configured to guide the interventional medical instrument along an angle of trajectory with respect to the central axis of the (Figure 3; F); wherein each of the plurality of guide blocks includes at least one of differing angles of trajectory or differing locations of the guide hole from others of the plurality of guide blocks to provide a selectable, predetermined location of the guide hole and angle of trajectory when a guide block of the plurality of guide blocks is received in the gear of the base (Figure 3; position and trajectory of axis F will change as the guide blocks are rotated about axis E).
Concerning claim 2, the guide system of claim 1, further comprising: a plurality of ring adjustment controls configured to selectively fix the adjustment ring in a desired rotational orientation with respect to the base (Figure 6; teeth 13 allows for rotation of adjustment ring); and a plurality of block adjustment controls configured to selectively fix the guide block in the teeth of 19a allows for rotation of the guide blocks).
Concerning claim 13, the Jakab reference teaches the guide system of claim 1, wherein the base includes a plurality of stilts configured to couple the base to the subject (Figure 1; legs of 1).
Concerning claim 14, the Jakab reference teaches the guide system of claim 1, wherein each of the base includes a flange having a curved lower surface configured to conform to a surface of a skull of the subject (Figure 1; curved edge of 1 that defines feet is capable of matching a portion of the skull such that the base may be placed on the skull).
Claim(s) 16, 20, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauchner (US 2015/0366548, hereinafter Lauchner).
Concerning claim 16, the Lauchner reference teaches a guide system  for guiding an elongated medical instrument toward a region of interest along a predetermined trajectory path (Figure 20; 20), the guide system comprising: a base configured to be attached to a subject to receive the elongated medical instrument during an interventional medical procedure (Figure 20; 124); an adjustment ring engaging the base (Figure 20; 138, engages base via 168); a plurality of ring adjustment controls configured to selectively fix the adjustment ring in a desired rotational orientation with respect to the base (Figure 20; 150); a plurality of guide blocks (Figure 20; 168) each guide block including a central axis and a guide hole (Figure 20; 146) configured to guide the elongated medical instrument along an angle of trajectory with respect to the central axis of the corresponding guide block and into the subject to perform the interventional medical procedure (Figure 20; guide holes 146 guide elongated medical instrument by changing the position of the base), wherein the guide holes of the plurality of guide blocks provide at least one of a different angle of trajectory or a different location within a given guide block; a plurality of block ends of 168 may be interpreted as the block adjustment controls given the blocks can be controlled by their distal ends) configured to selectively fix the given guide block in a desired rotational orientation with respect to the adjustment ring to present at least one of a unique angle of trajectory (blocks may be lifted by distal ends to change trajectory).
Concerning claim 20, the Lauchner reference teaches the guide system of claim 16, wherein the guide system may be composed of synthetic polymers, which are safe for use within a MRI system.
Concerning claim 26,  the Lauchner reference teaches a guide system for guiding an elongated medical instrument toward a region of interest along a predetermined trajectory path (Figure 20; 20), the guide system comprising: a base configured to be attached to a subject proximate to the region of interest (Figure 20; 124); an adjustment ring configured to be selectively fixed in one of a plurality of incremental rotational orientations with respect to the base (Figure 20; 138); a plurality of detachable trajectory stems, each having a guide whole (Figure 20; 24, 46, lumens may be defined as guide holes); and a plurality of guide blocks (Figure 20; 168), each guide block configured to be selectively fixed in one of a plurality of incremental rotational orientations with respect to the adjustment ring and including a central axis and a trajectory stem aperture (central axis and stem aperture may be defined as aperture of central axis and aperture of 124), the trajectory stem aperture being configured to receive a given detachable trajectory stem of the plurality of trajectory stems and orient the corresponding guide hole of the given detachable trajectory stem along an angle of trajectory with respect to the central axis of the corresponding guide block; wherein each of the plurality of guide blocks includes at least one of differing angles of trajectory or different locations of the guide hole from others of the plurality of guide blocks to provide a selectable, predetermined location of the guide hole and the angle of trajectory when a given guide block of the plurality of guide blocks is received in the base.

Allowable Subject Matter
Claims 3-12, 15, 17-19, and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Brown et al. reference (US 5957935) teaches a guide block (Figure 4; 50) placed within an adjustment ring (Figure 4; 18); the Igarashi et al. reference (US 2006/0270902) teaches a guide system including a base (Figure 5; 106) having an adjustment ring (Figure 5; 78) and a guide block (Figure 5; 64); the Funderburk reference (US 2013/0066410) teaches a base (Figure 2; 112) an adjustment ring (Figure 2; 18) and a guide block (Figure 2; 20); the Solar et al. reference (US 2017/0007349) teaches a guide system with a base (Figure 2; 114); an adjustment ring (Figure 2; 108); a guide block (Figure 2; 106); and a trajectory stem (Figure 3A; 110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/19/2021